— Appeal from a judgment of the County Court of Schenectady County, rendered January 21, 1974, upon a verdict convicting defendant of the crime of criminally selling a dangerous drug in the third degree. The jury has found defendant guilty of selling heroin to an undercover agent investigating traffic in narcotics. The only issue of substance on this appeal concerns the chain of possession of the contraband material from the time it was obtained from the defendant until its ultimate introduction into evidence at the trial. The investigating officer testified he recognized the exhibit, a glassine bag containing a white powder, as being the same package he had obtained in the course of his dealings with the defendant and which he had marked upon receipt with the date and his *615initials. A chemist employed by the Division of State Police recognized the same exhibit as one he had analyzed. The investigating officer also accounted for its transportation to and from the chemist, as well as its production at trial, and specified its location during intervening periods. There is nothing in this record to suggest access to or tampering with this exhibit, or any other factors which might cast doubt upon its identity or integrity. Under these circumstances, the requisite tests for admissibility were satisfied (People v Connelly, 35 NY2d 171; People v Russell, 49 AD2d 655; People v Porter, 46 AD2d 307), and this is particularly so when, as here, the defendant made no attack on the chain of possession or objected to the introduction of this exhibit on that ground. Finally, there is no merit to defendant’s argument that the trial court erred in allowing the chemist to testify as an expert (People v Hood, 47 AD2d 971). Judgment affirmed. Herlihy, P. J., Greenblott, Kane, Main and Reynolds, JJ., concur.